In an action to foreclose a purchase-money mortgage with respect to which the Statute of Limitations has been invoked as a defense, the appeal is from an order dated May 24, 1957 granting respondent’s motion for summary judgment dismissing the complaint and from an order dated June 14, 1957 which on reargument adhered to the original decision. Order dated June 14, 1957 unanimously affirmed, with $10 costs and disbursements. Appeal from order dated May 24, 1957 dismissed, without costs. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.